Citation Nr: 1701282	
Decision Date: 01/18/17    Archive Date: 01/27/17

DOCKET NO.  14-11 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an effective date prior to June 19, 2012 for the grant of service connection for trigeminal nerve paresthesia as a residual of a left zygomaxillary complex fracture (claimed as fractured left eye socket and mandible).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1990 to March 1998 and from May 2005 to May 2009.  

This matter comes to the Board of Veterans' Appeals (Board) from a December 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran's April 2014 substantive appeal requested a hearing before the Board at a local RO; however, following proper notice in April 2016, the Veteran subsequently failed to appear at the scheduled hearing in August 2016.  Significantly, the Veteran did not submit a request for postponement prior to the August 2016 Board hearing or a written motion for a new hearing date with a statement of good cause concerning his failure to appear within 15 days of the scheduled hearing date.  Given the above, the Board considers the Veteran's request for a Board hearing to be withdrawn.  See 38 C.F.R. § 20.704(c)-(d) (2016).  


FINDINGS OF FACT

1.  The Veteran's initial May 2001 claim of entitlement to service connection for residuals of left eye surgery was denied by the RO in September 2001 due to a lack of evidence of a chronic disability; the Veteran did not appeal that decision or submit new and material evidence within the appeal period.  

2.  The Veteran's July 2010 claim to reopen his previously denied claim of entitlement to service connection for residuals of left eye surgery was denied by the RO in April 2011 due to a lack of new and material evidence; the Veteran did not appeal that decision or submit new and material evidence within the appeal period.  

3.  The Veteran's claim to reopen service connection for a residuals of left eye surgery was received by VA on June 19, 2012.  

4.  A December 2012 VA examination first documented chronic residuals, including paresthesias of the nose and the lip, resulting from the Veteran's otherwise healed left zygomaxillary complex fracture.  


CONCLUSION OF LAW

The criteria for an effective date prior to June 19, 2012 for the grant of service connection for trigeminal nerve paresthesia as a residual of a left zygomaxillary complex fracture (claimed as fractured left eye socket and mandible) have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.400 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The Veteran's claim of entitlement to an earlier effective date arises from his disagreement with the effective date assigned following the grant of service connection.  Once an underlying claim, such as service connection, is granted, the claim is substantiated; therefore, additional notice is not required and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Therefore, no further notice is required with respect to his earlier effective date claim.  

Regarding the duty to assist, the RO has obtained and associated with the claims file the Veteran's service treatment records, VA treatment records, and lay statements.  The Veteran was afforded relevant VA examinations in October 2012 and December 2012.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  

Therefore, the Board finds that all necessary development has been accomplished regarding the Veteran's claim on appeal, that no further notice or assistance is required for a fair adjudication of his claim, and appellate review may proceed without prejudice to the Veteran.  

II.  Earlier Effective Date 

The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110 (West 2014).  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (2016).  

In cases involving direct service connection, the effective date will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (b)(2)(i).  

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2014).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a) (2014).  

The reference above to "the date entitlement arose" is not defined in the current statute or regulation.  The U.S. Court of Appeals for Veterans Claims (CAVC) has interpreted it as the date when the claimant met the requirements for the benefits sought; this is determined on a "facts found" basis.  See 38 U.S.C.A. § 5110(a); see also McGrath v. Gober, 14 Vet. App. 28, 35 (2000).  

The Veteran's initial May 2001 claim of entitlement to service connection for residuals of left eye surgery was denied by the RO in September 2001 due to a lack of evidence of a chronic disability.  The Veteran did not appeal that decision or submit new and material evidence within the appeal period; therefore, the September 2001 RO decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).  

Thereafter, the Veteran's July 2010 claim to reopen his previously denied claim of entitlement to service connection for residuals of left eye surgery was denied by the RO in April 2011 due to a lack of new and material evidence.  Again, the Veteran did not appeal that decision or submit new and material evidence within the appeal period; therefore, the April 2011 RO decision became final.  Id.  

The Veteran's current claim to reopen service connection for a left eye disability was received by VA on June 19, 2012.  A subsequent December 2012 RO decision granted service connection for trigeminal nerve paresthesia as a residual of a left zygomaxillary complex fracture (claimed as fractured left eye socket and mandible), effective June 19, 2012.  

The Veteran essentially argues that he is entitled to a retroactive effective date to May 2001, when he submitted his initial service connection claim.  Nevertheless, for the reasons and bases discussed below, the Board finds there are no legal grounds for assigning an effective date earlier than June 19, 2012 for the grant of service connection for trigeminal nerve paresthesia as a residual of a left zygomaxillary complex fracture.  

A rating decision becomes final and binding if the Veteran does not timely perfect an appeal of the decision, as is the case here as concerning the prior final September 2001 and April 2011 RO decisions.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

Once a rating decision becomes final, there are only two exceptions to finality:  if the prior final decision is subject to revision based upon clear and unmistakable error (CUE), see 38 C.F.R. § 3.105 (a) (2015); or a claim to reopen based upon new and material evidence.  See 38 C.F.R. § 3.156 (2015).  However, once there is a final decision, the only way to obtain an effective date that would overcome finality is to request revision of the prior decision based upon clear and unmistakable error.  See 38 U.S.C.A. § 5110; Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005); Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006).  The CAVC has held that once there has been a relevant final decision on an issue, there cannot be a "freestanding claim" for an earlier effective date.  Rudd, 20 Vet. App. 296.  Additionally, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that, even when a veteran has a claim to reopen, "he cannot obtain an effective date earlier than the reopened claim's application date."  Leonard, 405 F.3d at 1336-37 (indicating that "no matter how [the Veteran] tries to define 'effective date,' the simple fact is that, absent a showing of CUE, he cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date").  

Where as here, when there is a prior final decision in the claims file and a later reopened claim results in a grant of the benefit, the general rule for effective dates for reopened claims applies.  38 C.F.R. § 3.400.  In such cases, the effective date cannot be earlier than the subsequent claim to reopen.  38 C.F.R. § 3.400(r), 3.400(q)(2); see Leonard v. Principi, 17 Vet. App. 447, 452 (2004); Sears v. Principi, 16 Vet. App. 244, 246-50 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003).  

The fact that the Veteran had previously submitted claims which had been denied is not relevant to the assignment of an effective date based on his most recent claim to reopen.  "Nothing in the statute indicates that an effective date can be set based upon an application that resulted in a final disallowance of the claim."  Wright v. Gober, 10 Vet. App. 343, 347 (1997).  Moreover, the CAVC held in Sears v. Principi, 16 Vet. App. 244, 248 (2002) that "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  In order for the Veteran to be awarded an effective date based on an earlier claim, he or she has to show CUE in the prior denial of the claim.  See Rudd, supra.  

Here, however, the Veteran has not alleged CUE in the prior September 2001 or April 2011 decisions that previously considered and denied his initial claim of entitlement to service connection and his subsequent claim to reopen, although he may yet choose to do so.  Therefore, the Veteran is advised that a motion alleging CUE must be pled with specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  

Thus, because the Veteran did not timely appeal the September 2001 or April 2011 RO decisions denying his initial May 2001 service connection claim and his July 2010 claim to reopen, and because his current claim to reopen was not received until June 19, 2012, this is the earliest possible effective date he can receive for the eventual grant of service connection.  See Ingram v. Nicholson, 21 Vet. App. 232, 249, 255 (2007); McGrath v. Gober, 14 Vet. App. 28, 35 (2000) (indicating a claim that has not been finally adjudicated remains pending for purposes of determining the effective date for that disability, but conversely, that a claim which has become final and binding in the absence of an appeal does not remain pending and subject to an earlier effective date).  

The Board has also considered the applicability of 38 C.F.R. § 3.156(c), under which, if at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the provisions of 38 C.F.R. § 3156(a).  38 C.F.R. § 3.156(c) (2015).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156 (c)(1)(i).  As such, new and material evidence is not needed to reopen a previously denied claim when relevant service treatment records or any other relevant service department records are received after a prior final denial.  See id.  

§ 3.156(c) is an exception to the requirement that the appellant present "new and material" evidence to reopen a finally adjudicated claim and an exception to the general effective date rules.  New and Material Evidence, 70 Fed. Reg. 35,388 (June 20, 2005).  It was meant to allow VA to reconsider decisions and retroactively evaluate disability in a fair manner on the basis that a claimant should not be harmed by an administrative deficiency of the government.  Id.  

An award based in all, or in part, upon such service department records will be effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date that may be authorized by the provisions of this part applicable to the previously decided claim.  38 C.F.R. § 3.156(c)(3).  

In this case, following the most recent prior final April 2011 RO denial of the Veteran's July 2010 claim to reopen, it appears that relevant service treatment records documenting the Veteran's in-service left eye socket surgery were associated with the claims file in August 2012.  Significantly, however, the newly received service treatment records, although themselves new and material, would not in and of themselves lead to a favorable decision in the prior July 2010 claim stream, as the Veteran's claim had previously been denied for lack of evidence of a chronic disability, rather than on the basis of an in-service event, injury, or illness.  Similarly, such service treatment records are not the new and material evidence that formed the basis for the grant of service connection at issue; rather, the relevant new and material evidence which ultimately led to the grant of the Veteran's claim resulted from a December 2012 VA examinations which first documented chronic residuals, including paresthesias of the nose and the lip, resulting from the Veteran's otherwise healed left zygomaxillary complex fracture.  See Blubaugh v. McDonald, 773 F.3d 1310 (Fed. Cir. 2014) (holding that if new military records are received but do not lead to a favorable decision in the claim stream where they are first considered, then 38 C.F.R. §  3.156(c) will not apply in a future reopening even if those records form part of the basis of the ultimate grant of benefits).  As such, 38 C.F.R. § 3.156(c)(3) does not apply, and the effective date is properly assigned based upon 38 C.F.R. § 3.400(q).  

In conclusion, while the Board is sympathetic to the Veteran's claim, for the reasons and bases discussed above, the preponderance of the evidence is against his claim of entitlement to an effective date prior to June 19, 2012 for the grant of service connection for trigeminal nerve paresthesia as a residual of a left zygomaxillary complex fracture.  As such, there is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to an effective date prior to June 19, 2012 for the grant of service connection for trigeminal nerve paresthesia as a residual of a left zygomaxillary complex fracture (claimed as fractured left eye socket and mandible) is denied.  



____________________________________________
T. D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


